      Case 1:18-cv-01233-CAP-CMS Document 37 Filed 11/28/18 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

GLENN HEAGERTY,                          )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )       CIVIL ACTION FILE
                                         )       NO. 1:18-cv-01233-CAP-CMS
EQUIFAX INFORMATION                      )
SERVICES LLC and NATIONAL                )
CONSUMER TELECOM &                       )
UTILITIES EXCHANGE, INC.,                )
                                         )
      Defendants.                        )

                   PLAINTFF’S LOCAL RULE 26.3 CERTIFICATE

      Pursuant to Local Rule 26.3, undersigned counsel hereby certifies that on

November 27, 2018, he served counsel for all parties with the items listed below via

email, which the parties have agreed is an acceptable method of service.

      •      Plaintiff’s Response to Defendant Equifax Information Services LLC’s
             First Request for Admissions.

      •      Plaintiff’s Response to Defendant Equifax’s First Interrogatories.

      •      Plaintiff’s Response to Defendant Equifax’s First Request for Production
             of Documents.

      •      Plaintiff’s Response to Defendant NCTUE’s First Request for
             Admissions.

      •      Plaintiff’s Response to Defendant NCTUE’s First Interrogatories.

      •      Plaintiff’s Response to Defendant NCTUE’s First Request for
             Production of Documents.


                                         -1-
     Case 1:18-cv-01233-CAP-CMS Document 37 Filed 11/28/18 Page 2 of 3




    This 28th day of November, 2018.

MCRAE BERTSCHI & COLE LLC                    /s/ Craig E. Bertschi
Suite 200, 1350 Center Drive                 Craig E. Bertschi
Dunwoody, Georgia 30338                      Georgia Bar No. 055739
                                             ceb@mcraebertschi.com
                                             678.999.1102

                                             Charles J. Cole
                                             Georgia Bar No. 176704
                                             cjc@mcraebertschi.com
                                             678.999.1105

                                             Counsel for Plaintiff




                                       -2-
      Case 1:18-cv-01233-CAP-CMS Document 37 Filed 11/28/18 Page 3 of 3




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

GLENN HEAGERTY,                          )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )       CIVIL ACTION FILE
                                         )       NO. 1:18-cv-01233-CAP-CMS
EQUIFAX INFORMATION                      )
SERVICES LLC and NATIONAL                )
CONSUMER TELECOM &                       )
UTILITIES EXCHANGE, INC.,                )
                                         )
      Defendants.                        )

                           CERTIFICATE OF SERVICE

      I hereby certify that on the date listed below, I filed the foregoing document

in the captioned case using the Court’s ECF electronic filing system, which will

generate a Notice of Electronic Filing and which constitutes sufficient service under

Local Rule 5.1A(3).

      This 28th day of November, 2018.

                                                   /s/ Craig E. Bertschi
                                                   Craig E. Bertschi




                                         -3-
